—Per Curiam.
Respondent was admitted to practice by this Court in 1985 and resides in the Village of Johnson City, Broome County.
By order entered October 31, 2000, this Court directed respondent to appear for examination before petitioner regarding inquiries petitioner had forwarded to respondent and to which she had not replied. Respondent failed to appear in Albany on November 21, 2000, as directed. Petitioner now moves to suspend respondent from practice pending her compliance with the order. Respondent has not formally replied to the motion.
The motion is granted and respondent is suspended from *875practice pending her compliance with the order (see, e.g., Matter of Griffin, 264 AD2d 534).
Cardona, P. J., Mercare, Crew III, Peters and Spain, JJ., concur. Ordered that petitioner’s motion is granted; and it is further ordered that respondent is suspended from practice, effective immediately and until further order of this Court, pending her compliance with this Court’s order entered October 31, 2000; and it is further ordered that, for the period of her suspension, respondent is commanded to desist and refrain from the practice of law in any form, either as principal or as agent, clerk or employee of another; she is forbidden to appear as an attorney or counselor-at-law before any court, Judge, Justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto; and it is further ordered that respondent shall comply with the provisions of this Court’s rule (see, 22 NYCRR 806.9) regulating the conduct of suspended attorneys.